Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In the 2/10/21 response to the Office communication mailed on 12/11/2020, Applicant further elected 12,13-(MMAE-PAB-Cit-Val-MC-S-C6)2-AS1411 as the drug-linker-AS1411 structure, SEQ ID NO:9 as the AS1411 sequence, and wherein AS1411 is linked at both 12 and 13 positions to the linker without traverse.
	Claim 7 is drawn to different linker attachment point and is, therefore, withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/10/2021.

Claim Rejections - 35 USC § 112
Claims 5, 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 enumerates several drugs that is attached to the linker (-X-Y-). However, Claim 5 further states that the Y portion of the linker is attached to the drug but follows this with only 3 drawn drugs. It is unclear whether Y can only be attached to the 3 structures that follow or whether Y is attached to any of the enumerated drugs in the claim.  Because infringing 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seattle Genetics, Inc. (WO 2004/010957) in view of Thiviyanathan et al. ("Aptamers and the Next Generation of Diagnostic Reagents." Proteomics Clin Appl. 2012 Dec; 6(0): 563–573) and Lee et al. (“Bioimaging of Nucleolin Aptamer-Containing 5-(N-benzylcarboxyamide)-2′-deoxyuridine More Capable of Specific Binding to Targets in Cancer Cells.” Journal of Biomedicine and Biotechnology; Volume 2010, Article ID 168306, 9 pages. doi:10.1155/2010/16830. – 9/22/2021 IDS)

Claimed invention
The invention is drawn to the structure:
Drug – Linker – modified AS1411.
The drug is selected from a list of drugs including MMAE. 
The linker is selected from a list of known linkers including valine-citrulline linkers comprising - PAB – Cit – Val – MC – 
The AS1411 is a known oligonucleotide.

Prior art
Seattle Genetics teaches Drug-Linker-Ligand conjugates in which a Drug is linked to a Ligand via a peptide-based Linker unit. The ligand can be an antibody. See abstract. Compound 84 is described in Example 32 at page 216 has the following structure:

    PNG
    media_image1.png
    345
    852
    media_image1.png
    Greyscale
.
See also Compound 58 in Example 14 at p. 195.
This compound corresponds to the claimed Drug (MMAE) and Linker (PAB-Cit-Val-MC-) as follows: 
    PNG
    media_image2.png
    377
    852
    media_image2.png
    Greyscale
.
This structure is conjugated with antibody for targeted delivery. See section 5.12 at page 173. The antibody is attached at the –MC- part of the linker. See Example 20.
While Seattle Genetics teaches a Drug – Linker – Ligand conjugate wherein the Ligand = an antibody for targeted deliver of drugs, Seattle Genetics does not expressly teach the AS1411 aptamer as the ligand. 



Lee teaches that AS1411 is an aptamer known to be used for targeted treatment of cancer. Modified AS1411 at the 12 and 13 positions (Compound 29) significantly increased the targeting affinity to cancer cells but no significant activity from normal healthy cells. See abstract; Table 1.


prima facie obvious to incorporate an aptamer (Thiviyanathan) in place for the antibody ligand in the drug – linker - ligand conjugate described by Seattle Genetics. The artisan would have sought to do so in order to obtain a more stable conjugate having several advantages (e.g., inexpensive process for making, quicker production, reduced variation between batches, allowing economical, high-accuracy large-scale production of aptamers for clinical applications, improved transport and tissue penetration. etc.) over conjugates having antibodies. The artisan would have further sought to use Compound 29 (Lee) as the AS1411 because it provides significantly increased affinity to cancer cells. Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill at the time the invention was made. 

Regarding Claim 6, MMAE is meat by the structure taught by Seattle Genetics.

Regarding Claim 8, Compound 29 reads on SEQ ID NO:9 for AS1411.

Conclusion
No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
/CHRIS E SIMMONS/            Examiner, Art Unit 1629                                                                                                                                                                                            
/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629